DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on June 11, 2021 has been entered.
Claim 1 has been amended; claim 2 has been canceled without prejudice or disclaimer. 
In view of amendments and remarks the rejection of claims 1-2 and 4-7 under 35 U.S.C. 103 as being unpatentable as obvious over Katikawa et al. (U.S. Patent Application Publication 2009/0099296 A1) in view of Asahara et al. (U.S. Patent 4,097,431), the rejection of claim 3 under 35 U.S.C. 103 as being unpatentable as obvious over Katikawa et al. (U.S. Patent Application Publication 2009/0099296 A1) and Asahara et al. (U.S. Patent 4,097,431) as applied to claims 1-2 and 4-7 above and further in view of Harashina et al. (JP 2000-239543 A), and the rejection of claims 1-2 and 4-7 under 35 U.S.C. 103 as being unpatentable as obvious over Yamamoto et al. (JP 2003-113296 A) in view of Katikawa et al. (U.S. Patent Application Publication 2009/0099296 A1) have been withdrawn.
Claims 1 and 3-7 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 12, 2021 is being considered by the examiner.

Claim Rejections - 35 USC § 103
6.	The text of this section of Title 35 U.S.C. not included in this action can be found in a prior Office Action.
7.	Claims 1-2 and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable as obvious over Katikawa et al. (U.S. Patent Application Publication 2009/0099296 A1) in view of Asahara et al. (U.S. Patent 4,097,431), and independently Mayer et al. (U.S. Patent Application Publication 2014/0242364 A1) or Guo et al. (U.S. Patent Application Publication 2014/0353544 A1) or Kuhlman et al. (U.S. Patent Application Publication 2013/0108851 A1).    
The disclosure of Katikawa and Asahara’s references resided in § 2 of the Office Action dated September 18, 2020 is incorporated herein by reference.   
With regard to the limitations of newly amended claim 1, the combined teaching of Katikawa and Asahara does not disclose that the phosphite ester compound represented by the general formula (I) is bis(2,6-di-t-butyl-4-methyl phenyl) pentaerythritol-diphosphite.
Mayer discloses that a preferred suitable heat stabilizer (component D) is tris(2,4-di-tert-butylphenyl) phosphite (Irgafos 168), tetrakis(2,4-di-tert-butylphenyl) [1,1 biphenyl]-4,4'-diylbisphosphonite, trisoctyl phosphate, octadecyl 3-(3,5-di-tert butyl-4-bis(2,6-di-tert-butyl-4-methyl-phenyl) pentaerythritoldiphosphite (ADK STAB PEP-36), or triphenylphosphine. They are used alone or in a mixture (e.g. Irganox B900 or Doverphos S-92228 with Irganox B900 or, respectively, Irganox 1076) (paragraph [0058]).
Mayer discloses that that a composition is capable of being used for producing a molding comprising a highly resistant polycarbonate (claims 8-10). These materials must not only have good processability and good mechanical properties but also comply with further requirements, for example good surface quality in the resulting injection-molded part/extrudate, and good metal adhesion (paragraph [0014]).
Guo discloses that exemplary antioxidants include, for example, organophosphites such as tris(nonyl phenyl)phosphite, tris(2,4-di-t-butylphenyl)phosphite, bis(2,4-di-t-butylphenyl) pentaerythritoldiphosphite, distearyk pentaerythritoldiphosphite or the like; alkylated monophenols or polyphenols; alkylated reaction products of polyphenols with dienes, such as tetrakis[methylene(3,5-di-tert-butyl-4-hydroxyhydrocinnamate)] methane, or the like; butylated reaction products of para-cresol or dicyclopentadiene; alkylated hydroquinones; hydroxylatedthiodiphenyl ethers; alkylidene-bisphenols; pentaerythrityl-tetrakis[3-(3,5-di-tert-butyl-4-hydroxyphenyl)propionate or the like; etc. 
Antioxidants are generally used in amounts of from 0.01 to 0.5 parts by weight, based on 100 parts by weight of the total composition, excluding any filler, which is within the claimed range (paragraph [0219]). 

 Kuhlman discloses that examples of phosphites and phosphonites include: triphenyl phosphite, diphenyl alkyl phosphites, phenyl dialkyl phosphites, tris(nonylphenyl) phosphite, trilauryl phosphite, trioctadecyl phosphite, distearyl pentaerythritol diphosphite, tris(2,4-di-tert-butylphenyl) phosphite, diisodecyl pentaerythritol diphosphite, bis(2,4-di-tert-butylphenyl) pentaerythritol diphosphite, bis(2,6-di-tert-butyl-4-methylphenyl) pentaerythritoldiphosphite, diisodecyloxy pentaerythritol diphosphite, bis(2,4-di-tert-butyl-6-methylphenyl)pentaerythritol diphosphite, bis(2,4,6-tris(tert-butylphenyl)pentaerythritol diphosphite, tristearyl sorbitol tri-phosphite, tetrakis(2,4-di-tert-butyl-phenyl) 4,4'-biphenylene diphosphonite, bis(2,4-di-tert-butyl-6-methylphenyl)methyl phosphite, bis(2,4-di-tert-butyl-6-methylphenyl)ethyl phosphite, 2,2',2''-nitrilo[triethyl tris(3,3',5,5'-tetra-tert-butyl-1,1'-biphenyl-2,2'-diyl)phosphite], 2-ethylhexyl(3,3',5,5'-tetra-tert-butyl-1,1'-biphenyl-2,2'-diyl)phosphite and 5-butyl-5-ethyl-2-(2,4,6-tri-tert-butylphenoxy)-1,3,2-dioxaphosphirane (paragraph [0092]).

All of the above mentioned references are analogous art because they are from the same field of endeavor concerning molded articles comprising the resin compositions.
Therefore, it would have been obvious to one having ordinary skill in the art before filing date of the claimed invention to incorporate bis(2,6-di-tert-butyl-4-methylphenyl) pentaerythritoldiphosphite as a phosphite ester compound in the claimed amount as independently taught by Mayer, Guo, and Kuhlman in Katikawa and Asahara’s molded resin composition comprising a polyarylate resin a polycarbonate resin, silica particles, and the phosphite ester compound with reasonable expectation of success, and thus to arrive at the subject matter of amended claim 1.
8.	Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable as obvious over Katikawa et al. (U.S. Patent Application Publication 2009/0099296 A1) and Asahara et al. (U.S. Patent 4,097,431), and independently Mayer et al. (U.S. Patent Application Publication 2014/0242364 A1) or Guo et al. (U.S. Patent Application Publication 2014/0353544 A1) or Kuhlman et al. (U.S. Patent Application Publication 2013/0108851 A1) as applied to claims 1-2 and 4-7 above and further in view of Harashina et al. (JP 2000-239543 A).
The disclosure of Katikawa and Asahara’s references resided in § 3 of the Office Action dated September 18, 2020 is incorporated herein by reference.   

9.	Claims 1-2 and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable as obvious over Yamamoto et al. (JP 2003-113296 A) in view of Katikawa et al. (U.S. Patent Application Publication 2009/0099296 A1), and independently Mayer et al. (U.S. Patent Application Publication 2014/0242364 A1) or Guo et al. (U.S. Patent Application Publication 2014/0353544 A1) or Kuhlman et al. (U.S. Patent Application Publication 2013/0108851 A1).    
The disclosure of Yamamoto and Katikawa’s references resided in § 4 of the Office Action dated September 18, 2020 is incorporated herein by reference.   
The disclosure of Mayer, Guo, and Kuhlman’s references resided in § 7 of current Office Action is incorporated herein by reference.   
With regard to the limitations of newly amended claim 1, the combined teaching of Yamamoto and Katikawa does not disclose that the phosphite ester compound represented by the general formula (I) is bis(2,6-di-t-butyl-4-methyl phenyl) pentaerythritol-diphosphite.
	All of the above mentioned references are analogous art because they are from the same field of endeavor concerning molded articles comprising the resin compositions.
Therefore, it would have been obvious to one having ordinary skill in the art before filing date of the claimed invention to incorporate bis(2,6-di-tert-butyl-4-methylphenyl) pentaerythritoldiphosphite as a phosphite ester compound in the claimed amount as independently taught by Mayer, Guo, and Kuhlman in Yamamoto and 

Response to Arguments
10.	Applicant's arguments filed May 12, 2021 have been fully considered but they are not persuasive.
11.	It appears that the focal Applicants argument resides in that “The invention of presently amended independent claim 1 is improved and excellent in molding stability (less than 4%) and dust generation resistance (tumbling test), particularly dust generation resistance (tumbling test), while keeping bending strength, DTUL (heat resistance), dimensional stability and external appearance “no practical problem” or better as shown in Examples and Comparative Examples (see Tables 1 and 2; reproduced below).” Further the Applicant mentioned the following: “It is clear from the test data provide in Tables 1 and 2 (reproduced above) that the invention recited in presently amended independent claim 1 possesses “particular and unexpectedly advantageous effects'" for the investigated properties such as dust generation resistance, heat resistance, dimensional stability, external appearance, and molding stability, especially for dust generation resistance (tumbling test). Moreover, the present invention possesses particular and unexpectedly advantageous effects, which are in no way rendered obvious by the cited art of record” (pages 10-14).
12.	In response to applicant’s arguments regarding Examples 4, 7, 8, and 9, which all have the content of the phosphite ester compound out of the claimed range which is 
The Examiner wants to mention the dates in Tables 1 and 2 (paragraphs 0096]-[0097]), wherein no one example contains the claimed amount of 0.02 parts, the most examples have content 0.05 parts of the phosphite ester (Table 1, Examples 1-6 and 10-11), and only one example contains 0.1 parts of the phosphite ester (Table 1, example 9). At the same time the most comparative examples have content 0.05 parts of the phosphite ester (Table 2, Comparative Examples 1-6, 9 and 10), and no examples contain 0.02 or 0.1 parts of the phosphite ester (Table 2).
	Therefore the Examiner needs to repeat the following. It’s completely unclear why the claimed content of the phosphite ester compound of from 0.02 to 0.1 parts by mass based on 100 parts by mass of a total amount of the polyarylate resin and the polycarbonate resin is critical on the properties of the resin composition in general while the dates from Tables 1 and 2 clearly show that the most examples and comparative examples have exactly the same content of the phosphite ester compound. Therefore from the dates from Tables 1 and 2 it is clear that the claimed content of the phosphite ester compound completely does not effect for the investigated properties, such as bending strength, dimensional stability, molding stability, etc., which are the main mentioned properties in both tables.

13.	Furthermore it is noted the following. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Alien 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).	
	It is worth to mention that Applicants can rebut a prima facie case of obviousness based on overlapping ranges by showing the criticality of the claimed range. “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims ... In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 716.02 - § 716.02(g) fora discussion of criticality and unexpected results.
	Furthermore it is noted that “Showing unexpected results over one of two equally close prior art references will not rebut prima facie obviousness unless the teachings of the prior art references are sufficiently similar to each other that the testing of In re Johnson. 747 F.2d 1456, 1461,223 USPQ 1260, 1264 (Fed. Cir. 1984).
14.	In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “in order to improve, or with any expectation of improving, such problems as dust resistance and the dimensional stability”, page 15) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
15.	Objective evidence which must be factually supported by an appropriate affidavit or declaration to be of probative value includes evidence of unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the applicant. See, for example, In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984) (“It is well settled that unexpected results must be established by factual evidence.” “[A]ppellants have not presented any experimental data showing that prior heat-shrinkable articles split. Due to the absence of tests comparing appellant’s heat shrinkable articles with those of the closest prior art, we conclude that appellant’s assertions of unexpected results constitute mere argument.”). See also In re Lindner, 457 F.2d 506, 508, 173 USPQ 356, 358 (CCPA 1972); Ex parte George, 21 USPQ2d 1058 (Bd. Pat. App. & Inter. 1991). See MPEP 716.01(c).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. BERNSHTEYN whose telephone number is (571)272-2411.  The examiner can normally be reached on 9AM-5PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn A. Blackwell can be reached on 5712725772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL BERNSHTEYN/Primary Examiner, Art Unit 1762